Fourth Court of Appeals
                                      San Antonio, Texas
                                             JUDGMENT
                                          No. 04-18-00211-CV

                       Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                       Appellants

                                                     v.

                       TRIPLE I. RANCHES, A TEXAS PARTNERSHIP,
                                       Appellee

                  From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 13940
                         Honorable Spencer W. Brown, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee, Triple I. Ranches, A Texas Partnership, recover its costs of this
appeal from appellants, Nancy L. Tankersley and Charlie R. Tankersley.

        SIGNED May 22, 2019.


                                                      _________________________________
                                                      Beth Watkins, Justice




1
 The Honorable N. Keith Williams is the presiding judge of the 216th District Court, Gillespie County, Texas.
However, the judgment in this case was signed by the Honorable Spencer W. Brown, sitting by assignment.